DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 04, 2021 has been entered.
	The remarks have been fully considered and are found to be persuasive, as the Saether et al. reference does not disclose a tension arrangement extending across the axial length of the Xmas tree, as now claimed in independent claims 1, 15 and 23. New grounds of rejection are provided, below.
Claim Objections
Claims 1, 15 and 23 are objected to because of the following informalities:  In claims 1, 15 and 23, --the-- should be inserted in the last line of the claims preceding “Xmas tree”.  Appropriate correction is required.
Claim 3 is objected to because it depends from claim 2, which has been cancelled.
 Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 9, 12 and 14-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0374115 A1 (Kebadze et al.).
wherein the Xmas tree 40 defines an axial length between the base structure and the subsea package, the tension arrangement extending across at least that axial length, to apply the compressive force through the axial length of Xmas tree (as illustrated, figure 1).
As concerns claim 3, Kebadze et al. discloses the subsea well installation of claim 2, wherein the tension arrangement comprises at least one tensioning member 160 extending across at least the axial length.
As concerns claim 9, Kebadze et al. discloses the subsea well installation of claim 1, wherein at least one of: the base structure is mounted to the wellhead, and the base structure is mounted to, and supported relative to the seabed by, the wellhead itself such that a part of the tension arrangement associated with the base structure is fixed relative to the wellhead (see figure 1).
As concerns claim 12, Kebadze et al. discloses the subsea well installation of claim 1, wherein the tension arrangement comprises at least one tensioning member 160, and wherein the at least one tensioning member extends between the subsea package and the base structure (figure 1).
As concerns claim 14, Kebadze et al. discloses the subsea well installation of 1, comprising a tension monitor for monitoring tension or loading in at least one of: the tension arrangement; and the Xmas tree (0057).
As concerns claim 15, Kebadze et al. discloses a method for supporting a subsea well installation, the subsea well installation comprising an Xmas tree 40 coupled to a wellhead 50 and a base structure 51 located at a lower region of the Xmas tree, the method comprising: providing a tension ; and wherein the Xmas tree 40 defines an axial length between the base structure 51 and the subsea package 41, the tension arrangement extending across at least that axial length, to apply the compressive force through the axial length of Xmas tree (figure 1).
	As concerns claim 16, Kebadze et al. discloses the method of claim 15, comprising applying tension between the subsea package and the base structure (as illustrated, see figure 1).
	As concerns claim 17, Kebadze et al. discloses the method of claim 15, wherein providing the tension arrangement comprises providing at least one tensioning member 160 extending between the subsea package and the base structure.
	As concerns claim 18, Kebadze et al. discloses the method of claim 17, comprising controlling or varying tension in the tension arrangement to control compressive force applied through the Xmas tree (0057).
	As concerns claim 19, Kebadze et al. discloses the method of claim 15, comprising monitoring tension or loading in at least one of: the tension arrangement; and the Xmas tree, and using the monitored tension or loading to determine the compressive force acting through the Xmas tree (0057).
	As concerns claim 20, Kebadze et al. discloses the method of claim 19, comprising varying tension in the tension arrangement in response to a tension value registered during monitoring of the tension or loading in at least one of: the tension arrangement; and the Xmas tree (Id.).
	As concerns claim 21, Kebadze et al. discloses the method of claim 19, comprising controlling movement of the subsea package relative to the Xmas tree in response to a tension value registered during -4-Docket No.: EXNS-1015SS-US Appln. No.: 16/647,360 monitoring of the tension or loading in at least one of: the tension arrangement; and the Xmas tree (0080).
0079).
	As concerns claim 23, Kebadze et al. discloses a method for installing a well installation comprising an Xmas tree 40, the method comprising: mounting a subsea package 41 on an upper region of the Xmas tree 40; and providing a tension arrangement 160 between the subsea package and a base structure located at a lower region of the Xmas tree, to apply a compressive force through the Xmas tree, wherein the base structure 51 is supported relative to a seabed by a wellhead 50; wherein the Xmas tree 40 defines an axial length between the base structure and the subsea package, the tension arrangement 160 extending across at least that axial length, to apply the compressive force through the axial length of Xmas tree.
	As concerns claim 24, Kebadze et al. discloses the method of claim 23, comprising: providing an assembly comprising: the Xmas tree; the subsea package; and the tension arrangement; running the assembly via a subsea-surface connector to the wellhead; and installing the assembly on the wellhead (0074 et seq.).
Allowable Subject Matter
	Claims 4-5 and 7-8 are objected to as depending from a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045.  The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679